Citation Nr: 1752932	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-22 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to increased disability rating for bilateral hearing loss in excess of 10 percent prior to February 9, 2017 and a rating in excess of 30 percent thereafter.

2. Entitlement to a compensable disability rating for fungus infection of the feet.

3. Entitlement to service connection for fungus in bilateral ears, to include as secondary to service connected fungus infection of the feet.

4. Entitlement to service connection for fungus in groin, to include as secondary to service connected fungus infection of the feet.


REPRESENTATION

Vietnam represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011, January 2013, and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran submitted an April 2016 Substantive Appeal and requested a Travel Board hearing.  The Veteran withdrew his hearing request in June 2016, thus the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2016).  

In an April 2016 written statement, the Veteran revoked his appointment of Disabled American Veterans (DAV) as his representative.  A June 2016 VA Form 21-22 appointed Vietnam Veterans of America (VVA) as the Veteran's representative.

Subsequent to the Veteran's appeal, in April 2017 the RO granted a 30 percent rating for bilateral hearing loss effective February 9, 2017.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status, and the issues are as stated on the cover page.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review of the claims discussed below.

First, as noted by the Veteran's representative, the Veteran's VA treatment records indicate that he underwent audiological testing in December 2015 and June 2010.  However, upon review of the record, none of the audiograms have been associated with the electronic claims folder.  VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, and attempts must be made to obtain those records prior to further adjudication of this issue.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claim for higher ratings for foot fungus, the Veteran was last afforded a VA examination to address the severity of this service-connected disability in November 2012, approximately five years ago.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected foot fungus, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Next, the Board finds that VA medical examinations are required with respect to the claims for service connection for fungus infection of the ears and groin, to include as due to fungus infection of the feet.  

The Board notes the Veteran's June 2014 VA groin examination provided a current diagnosis of genital warts.  The examiner provided a negative opinion because genital warts are a sexually transmitted disease.  However, in May 2017, the Veteran submitted a private doctor statement, which opines that genital warts is not observed and provided a diagnosis of fungal infection due to pruritis.  As a result, the Board will remand for an examination to address the conflicting diagnoses.

The June 2014 examiner also provided a diagnosis of eczema of the ears.  Ultimately, the examiner provided a negative opinion as to the claimed ear fungus because there is no pathology between foot fungus and eczema.  However, in April 1949, the Veteran submitted a private doctor statement, which opined that the Veteran has a diagnosis of "external otitis of fungus origin."  Furthermore, in February 2017, a Dallas VAMC physician noted the Veteran "has a history of fungus and external otitis, bilaterally."  The record, however, contains inadequate information regarding whether a medical nexus exists between the Veteran's current diagnosis, his active service, or his foot fungus.  As a result, the Board finds that a new examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's audiograms from December 2015 and June 2010 and associate them with the Veteran's electronic claims folder.  All efforts to identify and obtain the missing VA records must be documented and associated with the Veteran's electronic claims folder.

2. Schedule the Veteran for a VA examination concerning his claimed skin disabilities.  The claims folder must be made available for review and the examiner must note that a review was completed.  Following review of the claims folder, the examiner is asked to address the following: 

First, describe the current severity of the fungus infection of the feet.  In doing so, the examiner must describe the manifestations of the disability and must describe the area of exposed skin surface and the area of the entire body affected.

Next, the examiner must identify all current diagnoses of record for the Veteran's claimed fungus infection of the bilateral ears and groin.

For any diagnosed condition(s) identified above, state whether it is at least as likely as not (50 percent or greater probability) that the condition is causally or etiologically related to active service.

For the currently diagnosed fungal condition(s) of the bilateral ears and groin, indicate whether it is at least as likely as not (a 50 percent or greater probability) that the condition(s) is caused by or aggravated (beyond its natural progression) by his service-connected fungus infection of the feet.

A complete rationale must be expressed for any opinion reached.  In rendering the requested opinion, the examiner must address the diagnoses of external otitis of fungus origin in 1949 and 2017 and the diagnosis of fungal infection due to pruritis in May 2017.

3. Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




